Citation Nr: 1633867	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-34 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness).

2.  Entitlement to service connection for residuals of cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness).
 
3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran testified before the undersigned in a February 2015 video conference Board hearing, the transcript of which is included in the record.

In June 2015 the Board found that new and material evidence had not been received to reopen the claim for service connection for cerebral concussion with headaches and blackouts and remanded the issue of service connection for hypertension for additional development. 

Prior to that decision/remand, however, the Veteran requested a copy of his claims file under the Freedom of Information Act (FOIA).  The FOIA request was not satisfied before the June 2015 decision/remand.  As such, in a separately issued April 2016 Order, the Board vacated the June 2015 decision/remand.  The Veteran's FOIA request was subsequently satisfied in March 2016 and, thus, the Board will now address the Veteran's claim as if the June 2015 decision/remand never existed.

The record was held open for 60 days in May 2016 to receive new evidence.  In July 2016 the Veteran's attorney submitted additional medical evidence.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issues of service connection for cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness) and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1972 decision, the Board denied the Veteran's claim for service connection for headaches and blackouts.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.
 
2.  The evidence received since the October 1972 Board decision, by itself, or in conjunction with previously considered evidence, is not either cumulative or redundant of evidence previously of record or relates to an unestablished fact necessary to substantiate the underlying service connection claim for cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness).


CONCLUSIONS OF LAW

1.  The October 1972 Board decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2015).
 
2.  The evidence received subsequent to the October 1972 Board decision is new and material as to the claim for service connection for cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness), and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  The appeal of whether new and material evidence has been received to reopen the claim of service connection for asthma has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to the issue of whether new and material evidence has been received to reopen the claim for service connection for residuals of cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118 .

Regardless of the prior actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection for cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness).  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

The Board denied the Veteran's claim for service connection for headaches and blackouts in an October 1972 decision.  The Board determined that the Veteran had a pre-existing disorder, diagnosed as cerebral concussion and contusion with symptoms of headaches and blackouts, and that there was no increase in severity of the pre-existing disorder during service.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  Nor did he file a motion for reconsideration, a motion to vacate, or a motion to revise based on clear and unmistakable error.  Therefore, the Board's October 1972 decision became final. See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 20.1100.

The evidence received since the October 1972 Board decision includes private treatment records, the Veteran's statements dated in August 2011 and November 2011, and the transcript from the February 2015 Board hearing.  

The evidence received since the October 1972 decision also includes an April and June 2014 treatment record/opinion from Dr. M.T. in which she stated that the Veteran had a history of "multiple head injuries, some of which were a direct result of military service.  He has ongoing symptoms for the past 45 years, including headaches, dizziness, nausea, difficulty processing, difficulty concentrating, difficulty with new learning, cognitive fatigue, sleep dysregulation and mood disorder.  It is likely that his drastic changes in personality, learning and balance are resultant from these injuries, and he never received appropriate treatment, likely because of [the] lack of medical information at that point in time.  This could certainly influence his military performance, and would require a medical discharge as opposed to an honorable discharge due to hardship and inability to perform adequately."  The treatment note also discussed the Veteran's pre-service injury and in-service reported fall down steps, stating that difficulties in learning and headaches during years in service were attributable to both the car accident as well as the fall down the steps.  

The Board finds that this evidence is new, as it was received by VA after the issuance of the October 1972 decision and could not have been considered by prior decision makers.  Moreover, the Board finds that the April and June 2014 treatment record/opinion from Dr. M.T. is material, as it addresses elements found lacking in the prior decision; specifically Dr. M.T. outlines facts that tend to address the question of etiology of the Veteran's claim.  

For these reasons, the Board concludes that such evidence is new and material within the meaning of the laws and regulations as set forth above, and as such, the claim of service connection for cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness) is reopened.


ORDER

New and material evidence having been submitted, the request to reopen service connection for cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness), is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Cerebral Concussion with Headaches and Blackouts 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Veteran reported on enlistment that he had a concussion in 1966, was in the hospital for one and a half weeks, had post-concussion syndrome for three months, and no residuals.  His neurological clinical evaluation was normal.  Subsequent service treatment records are replete with complaints to include headaches and dizziness; in April 1969 he also fell on his face and nose when he tripped on a step.  

However, no such residuals of a head injury were noted as conditions on the enlistment examination, and history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (1).  Therefore, the Board finds that the presumption of soundness attaches to this claim.  Given the above, the Veteran should be afforded an appropriate VA examination with medical opinions concerning whether the Veteran has current residuals of cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness) that clearly and unmistakably pre-existed service and clearly and unmistakably were not aggravated beyond the natural progress of the disorders during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hypertension

The Veteran filed his formal appeal, VA Form 9, after February 2, 2013; therefore, no RO waiver is required for the Board to review additional evidence submitted by the Veteran in the first instance.  This automatic waiver does not apply, however, to VA examinations or VA treatment records associated with the evidence of record, which have not first been reviewed and considered by the RO. 

In this case, the Veteran underwent a November 2015 VA hypertension examination, with an addendum opinion submitted in May 2016, and the RO has not yet considered this evidence.  As such, a remand is required to afford the RO the opportunity to review this evidence in the first instance and adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the electronic claims file.

The AOJ should also confirm whether the Veteran has received any VA treatment.  If he has received VA treatment, the AOJ should obtain any outstanding and relevant VA treatment records.

2.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether he has residuals of a cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness) that are due to service.  Access to the electronic claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to opine as to the following:

(a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered his period of active service with pre-existing residuals of cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness)?

(b) If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing residuals of cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness) WERE NOT aggravated beyond the natural progress of the disorders by his period of service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition(s). 

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter his period of service with pre-existing residuals of cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness), is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has current residuals of cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness) that are etiologically related to any incident during service? 

The examiner should consider and discuss the Veteran's reported concussion in 1966; service treatment records; and in-service fall in April 1969.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'" 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorders.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  Finally, after conducting any other development deemed necessary, readjudicate the issues on appeal, to include consideration of the additional evidence of record submitted since the October 2013 statement of the case for hypertension.  If the determination remains adverse to the Veteran, he and his attorney should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


